145 F.3d 1343
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Francisco Perez VILLAGOMEZ, Defendant-Appellant.
No. 97-10352.D.C. No. CR-97-00024.
United States Court of Appeals, Ninth Circuit.
Submitted April 20, 1998.**Decided April 27, 1998.

Appeal from the United States District Court for the District of Guam, John S. Unpingco, District Judge, Presiding.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Francisco Perez Villagomez appeals his 97-month sentence imposed after his conviction for two counts of importation of crystal methamphetamine and one count of possession of methamphetamine with intent to distribute, in violation of 21 U.S.C. §§ 952(a), 906 and 955.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
Villagomez contends that the district court abused its discretion by preventing him from presenting demonstrative evidence to the jury.  This contention lacks merit.


4
We review a district court's decision to exclude evidence for abuse of discretion.  See United States v. Brooke, 4 F.3d 1480, 1487 (9th Cir.1993).  The district court did not abuse its discretion when it found that the probative value of the demonstration was outweighed by the likelihood that it would mislead or confuse the jury.  See id.  (holding that trial courts have wide latitude in making evidentiary rulings and they will not be disturbed absent a clear abuse of discretion);  Fed.R.Evid. 403.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3